DETAILED ACTION

Response to Amendment
Claims 1, 2, 4-6, and 8-14 are currently pending.  Claims 3 and 7 are cancelled.  The amended claim 1 does overcome the previously stated 103 rejections.  However, upon further consideration, claims 1, 2, 4-6, and 8-14 are rejected under the following new 103 rejections.  This action is made FINAL as necessitated by the amendment.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa et al (US 2003/0068554) in view of Nishimura et al (US 2015/0017550), Son et al (US 2016/0133939), Luo et al (US 2015/0107093), and further in view of Harada et al (US 2015/0180101).  
Regarding claims 1, 2, 4, 5, 8, 11, and 12, Kitazawa et al discloses a nickel-hydrogen storage battery (battery cell) comprising a positive electrode plate “4”, a negative electrode plate “6” and an alkaline electrolyte (electrolytic solution) are built in a cell case “7”, wherein the positive electrode plate is a single electrode plate “3” in which two active material-filled substrates “1” (unit electrodes) are laminated in a state 
However, Kitazawa et al does not expressly teach an electrode mixture layer having a thickness in a range of 10 µm to 100 µm (claim 1); an average thickness of the unit current collector with a three-dimensional network structure that is in a range of 30 µm to 400 µm (claim 4); an average diameter of pores in the unit current collector with a three-dimensional network structure that is in a range of 1 µm to 100 µm (claim 5); a thickness of the electrode that is in a range of 50 µm to 500 µm (claim 8).  
Nishimura et al discloses a three-dimensional network metal porous body (unit current collector) that has a pore diameter of 10 to 50 µm ([0058]) and a thickness that is 250 to 1200 µm, wherein the thickness can be set as appropriate depending on the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kitazawa electrode plate to include an average thickness of the unit current collector with a three-dimensional network structure that is in a range of 30 µm to 400 µm; an average diameter of pores in the unit current collector with a three-dimensional network structure that is in a range of 1 µm to 100 µm; a thickness of an electrode mixture layer applied on an outer surface of one side of the unit current collector that is in a range of 10 µm to 100 µm; a thickness of the electrode that is in a range of 50 µm to 500 µm in order to reduce the internal resistance of the secondary battery, and to reduce the producing cost of the battery ([0024]).  Examiner’s note:  The Office takes the position that an electrode mixture layer that has a thickness greater than the pore size of the unit current collector necessarily results in a first portion of the electrode mixture that is introduced into pores of the unit current collector and a second portion of the electrode mixture that is not introduced into the pores.   
However, Kitazawa et al as modified by Nishimura et al does not expressly teach a conductive metal felt constituting metal fibers having an aspect ratio of 30 to 150 (claim 1).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kitazawa/Nishimura electrode plate to include a conductive metal felt constituting metal fibers having an aspect ratio of 100 in order to utilize metal fibers having excellent electrical conductivity ([0036]).  
However, Kitazawa et al as modified by Nishimura et al and Son et al does not expressly teach an electrode mixture having a viscosity within a range of 2,000 cP to 12,000 cP (claim 1).
Luo et al discloses a cathode slurry having a viscosity range between 2000 cP to 3000 cP ([0048]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kitazawa/Nishimura/Son electrode plate to include an electrode mixture having a viscosity within a range of 2,000 cP to 3,000 cP in order to form a homogeneous mixture that facilitates forming a smooth and uniform coating on the collector ([0048]).
However, Kitazawa et al as modified by Nishimura et al, Son et al, and Luo et al does not expressly teach an electrode mixture on an outer surface of both sides of the respective unit current collector (claim 1).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kitazawa/Nishimura/Son/Luo electrode plate to include an electrode mixture on an outer surface of both sides of the respective unit current collector in order to utilize a conventional double sided electrode configuration which increases the overall capacity of the electrode plate.
Regarding claim 6, Kitazawa et al discloses a metallic porous body and an active material paste (electrode mixture) are mixed in the active material-filled substrate ([0027]).
    PNG
    media_image1.png
    3
    3
    media_image1.png
    Greyscale
  
Regarding claim 9, Kitazawa et al discloses the active material-filled substrates that are mutually bonded by a bonding agent (binder) in an active material paste (electrode mixture) ([0030]).   
Regarding claims 13 and 14, Kitazawa et al discloses a method of preparing the positive electrode plate comprising: (a) a process of preparing a metallic porous body and an active material paste (electrode slurry); (b) a process of coating the metallic porous body with the active material paste; (c) a process of drying the active material paste to form an electrode mixture layer; (d) a process of rolling the active material-filled substrates (unit electrodes), which inherently laminates the active material-filled substrates ([0031]).

10 is rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa et al in view of Nishimura et al, Son et al, Luo et al, and Harada et al as applied to 1 above, and further in view of Kim et al (US 2014/0030605).  
However, Kitazawa et al as modified by Nishimura et al, Son et al, Luo et al, and Harada et al does not expressly teach a general current collector that is additionally interposed between the unit electrodes (claim 10).  
	Kim et al discloses a fiber layer “10L3” (general current collector) that is interposed between unit electrodes “10L1”+“20L1” and “10L2”+”20L2” ([0074] and Fig. 3D). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kitazawa/Nishimura/Son/Luo/Harada electrode plate to include a general current collector that is additionally interposed between the unit electrodes in order to reduce the contact resistance between the current collector and the electrically active materials, thereby improving energy density of the battery ([0016]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-6, and 8-14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729